Landau, J.,
concurring. I concur with the result reached by the majority. I respectfully disagree, however, with the language of the analysis in part II A of the opinion.
In that section, the majority concludes that the trial court improperly refused to instruct the jury on the issue of after acquired evidence pertaining to the plaintiff’s misconduct. The majority appropriately reaches this conclusion by adopting the reasoning of federal jurisdictions in the relief awarded successful plaintiffs in a succession of cases grounded in employment discrimination discharge cases brought pursuant to statutory entitlement. See Wallace v. Dunn Construction Co., 968 F.2d 1174 (11th Cir. 1992); Johnson v. Honeywell Information Systems, Inc., 955 F.2d 409 (6th Cir. 1992); Summers v. State Farm Mutual Automobile Ins. Co., 864 F.2d 700 (10th Cir. 1988).
While the analogy is appropriate, and thus persuasive, the language employed by the majority creates possible confusion by its use of the terms “future wage loss” and “front pay.” The majority neither acknowledges nor directs attention to the nuda veritas that there is a distinction between the two terms. It correctly states that in an action sounding in common law contract, the measure of damages is reasonable compensation for the loss that the plaintiff suffers in being wrongfully deprived of the benefit of the agreement; *867Maguire v. Kiesel, 86 Conn. 453, 460, 85 A. 689 (1913); and “the entire damage, both past and prospective, may be recovered in a single action.” Jacobs v. Thomas, 26 Conn. App. 305, 314, 600 A.2d 1378 (1991), cert. denied, 221 Conn. 914, 603 A.2d 404 (1992). Although “front pay” damages are permitted as a federal statutory remedy in an action claiming wrongful discriminatory practices; see 42 U.S.C. § 2000e-5 (g); and maybe allowed in a comparable state action; see General Statutes § 46a-60; State v. Commission on Human Rights & Opportunities, 211 Conn. 464, 559 A.2d 1120 (1989); Civil Service Commission v. Commission on Human Rights & Opportunities, 195 Conn. 226, 487 A.2d 201 (1985); it should be appropriately regarded as just that, a statutory remedy, and not seemingly casually interchanged with “future lost wages,” a common law breach of contract remedy.
The majority’s utilization of the nomenclature “front pay” to indicate recovery for future lost wages in an action based on a claim of wrongful termination alleging a breach of contract, in my judgment, incorrectly implies that we recognize “front pay” damages as a viable remedy in that cause of action.